DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 11–24 in the reply filed on Oct. 28, 2022 is acknowledged.
Information Disclosure Statement
For the IDS filed Jan. 15, 2021, the reference CN 200327418, which is the third Foreign Patent Document, is not considered because the IDS does not include a publication date, and it appears that the record does not contain a copy of this document.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 17 recites:
17.  The air purifier according to claim 11, further comprising: a water tub positioned under the electric base and positioned in a lower portion of the cabinet; a humidifying filter assembly positioned under the electric base and configured to absorb water stored in the water tub; a housing cover configured to allow air passing through the humidifying filter assembly to flow to a discharge portion formed on the upper panel, and configured to accommodate the air blowing fan; and a guide plate positioned on an upper end of the housing cover and shielding a partial area of the discharge portion.

Claim 17 is indefinite because “the electric base” lacks antecedent basis.  For the purpose of examination, “the electric base” refers to the “electric plate” of claim 11.
Claim 21 recites:
21.  The air purifier according to claim 11, wherein the upper panel includes an area adapted for placement of the electronic device to be wirelessly charged by the wireless charging module.

Claim 21 is indefinite because “the electronic device” lacks antecedent basis.  Note that this feature is not inherent, because claim 19 introduces “an electronic device.”  To overcome the rejection, claim 21 could be amended to read:
21.  The air purifier according to claim 11, wherein the upper panel includes an area adapted for placement of [[the]] an electronic device to be wirelessly charged by the wireless charging module.

Claim 22 recites:
22.  The air purifier according to claim 11, wherein the upper panel includes a sheet marking a charging position of the electronic device during wireless charging.

Claim 22 is indefinite because “the electronic device” lacks antecedent basis.  Note that this feature is not inherent, because claim 19 introduces “an electronic device.”  To overcome the rejection, claim 22 could be amended to read:
22.  The air purifier according to claim 11, wherein the upper panel includes a sheet marking a charging position of [[the]] an electronic device during wireless charging.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 11–14 and 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 20151 in further view of Lee, US 2014/0167522 A1.
Regarding claim 11, Alsup discloses an air cleaning device 10, which reads on the claimed “air purifier.”  See Alsup Fig. 1A, col. 4, ll. 57–59.  The air cleaning device 10 comprises:
A cabinet formed by base 12, sidewalls 14a, 14b and lid 18.  See Alsup Fig. 1A, col. 4, ll. 60–67;
The lid 18 and the top of control panel 78 collectively read on the claimed “upper panel.”  See Alsup Fig. 1A, col. 4, ll. 60–67, col. 5, ll. 61–67;
A support base 76, which holds electronic components such as switch 86, control panel 78 and electric motor 80.  See Alsup Fig. 1B, col. 6, ll. 5–30.  The support base 76 reads on the “electric plate.”
A fan 82, which reads on the claimed “air blowing fan.”  See Alsup Fig. 1B, col. 6, ll. 5–30.
Carbon filter 130b, positioned under the support base 76, and configured to purify air sucked into the filter 130b by the fan 82.  See Alsup Fig. 1B, col. 8, ll. 45–50.  The filter 130b reads on the “air filter.”


    PNG
    media_image1.png
    840
    733
    media_image1.png
    Greyscale


Alsup differs from claim 11, because it fails to disclose a wireless charging module supported by the support base 76 (the “electric plate”).
But Corda discloses an air purifier with a wireless charger located on the top of the device.  See Corda p. 4.  The configuration is beneficial, because the top of the air purifier is a convenient location to hold the charger.
It would have been obvious to provide a wireless charger on the top of the air cleaner 10 in Alsup, to allow a user to charge their phone.  It also would have been obvious to attach the wireless charger to the support base 76 (the “electric plate”) because the support base 76 is used to support electronic devices such as switch 86 and control panel 78.
The prior art fails to disclose that the wireless charger has the same structure as claimed.
But Lee discloses a wireless power transmitter, which can be used to supply power to a device such as a phone.  See Lee Fig. 8, [0019], [0109].  The wireless power transmitter comprises a lower case 281 that holds components such as a transmission coil 230.  Id. at Fig. 8, [0138], [0156].  The lower case 281 reads on the “wireless charging module.”  The wireless power transmitter also comprises an upper case 283 that includes passage grooves 283a, 283b formed in the bottom surface of the upper case 283.  Id. at Fig. 8, [0158].  The grooves 283a, 283b read on the “charging groove.”  The grooves 283a, 283b are spaced apart from an upper surface of the lower case 281, as seen in Fig. 8.  A heat dissipation space is formed in groove 291, between the upper surface of the lower case 281 (the upper surface of the wireless charging module) and the grooves 283a, 283b (the “charging groove”).  Id. at Fig. 8, [0166]–[0167].

    PNG
    media_image2.png
    879
    730
    media_image2.png
    Greyscale


The wireless power transmitter of Lee is beneficial because the heat dissipation mechanism prevents the transmitter from deteriorating.  See Lee [0007].  It would have been obvious to use the wireless power transmitter of Lee as the wireless charger to be used with Alsup, to provide this benefit.
With this modification, the lid 18 of Alsup would have an opening to receive the wireless power transmitter of Lee—in the same way that the lid 18 has an access means 74 to receive the control panel 78.  See Alsup Fig. 1B, col. 5, ll. 58–66.  Therefore, the upper case 283 of the wireless power transmitter in Lee would be part of the structure that is considered the “upper panel” of the air cleaning device 10 of Alsup.  As such, because the grooves 283a, 283b in Lee (the “charging groove”) are formed in a bottom surface of the upper case 283—the prior art would teach “a charging groove formed in a bottom surface of the upper panel” as required by claim 11. 
Regarding claim 12, Lee teaches that the grooves 283a, 283b (the “charging groove”) are positioned vertically above the lower case 281 (the “wireless charging module”) as seen in Fig. 8.
Regarding claim 13, Lee teaches that the upper case 283 of the wireless power transmitter includes a rib extending downward from the grooves 283a, 283b, which is the solid structure that surrounds the grooves 283a, 283b, as seen in Fig. 8.  The rib is configured to press against the lower case 281 (the “wireless charging module”).  This is because the transmission coil receiving unit 251 in the lower case 281 is coupled to the groove 283a.  See Lee [0158].
Regarding claim 14, Lee teaches that the rib includes portions that extend orthogonally to each other and intersect each other—because the solid structure that forms groove 283a extends orthogonally to and intersect the solid structure that forms groove 283b, as seen in Fig. 8.  The heat dissipation space is defined as a space between the intersecting portions of the rib, because the radiation member 291 extends to the intersection of the solid portions that form grooves 283a, 283b, as seen in Fig. 8.
Regarding claim 19, the top surface of the support plate 76 in Alsup reads on the “electric base.”  See Alsup Fig. 1B.  The wireless power transmitter of Lee is provided on the top surface of the support plate 76, as explained in the rejection of claim 11 above.  The top surface of the support plate 76 is positioned below the upper panel, as seen in Fig. 1B, where the support plate 76 is below the cover 18.  The upper panel forms a flat top surface of the cabinet, as seen in Fig. 1B, where the cover 18 forms a flat top surface.  The wireless power transmitter of Lee is configured to charge an electronic device disposed on the upper case 281 (note the upper case 281 is part of the “upper panel”).  See Lee [0090], [0109].
Regarding claim 20, the support base 76 of Alsup (the “electric plate”) comprises fasteners (not shown) that are inserted upwardly through holes 76a along the edge of the base 76.  See Alsup Fig. 1B, col. 6, ll. 31–42.  The fasteners read on the “base supporter.”  The fasteners contact the top edges 46a, 46b of the device, which are considered part of the “upper panel.”
Regarding claim 21, the upper panel in Alsup includes an area adapted for placement of an electronic device to be wireless charged by the wireless power transmitter of Lee—which is the top of the upper case 283 of Lee.  See Lee Fig. 8, [0156].
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 2015 in further view of Lee, US 2014/0167522 A1 in further view of Chen et al., US 2015/0188357 A1.
Regarding claim 15, in Alsup, the top surface of the base 76 (the “electric plate”) reads on the “electric base.”  See Alsup Fig. 1B, col. 6, ll. 14–30.  The top surface of the base 76 is configured for supporting the wireless power transmitter of Lee, because this surface supports other electronic components such as control panel 78 and switch 86.  Id.  
Alsup differs from claim 15, because it fails to illustrate a wireless module bracket protruding upward from the top surface of the base 76.
But Chen discloses a bracket 1 used to hold a wireless charging assembly.  See Chen Fig. 4, [0021].  The bracket 1 reads on the “wireless module bracket.”  The bracket 1 is attached to a surface using screws.  Id.  The screws read on the “wireless module boss.”  
It would have been obvious to use the bracket 1 of Chen to support the wireless power transmitter of Lee on the base 76 of Alsup, because some connection mechanism would be required to attach the transmitter of Lee on the base 76 of Alsup.
It is noted that in some embodiments, Chen appears to illustrate the bracket 1 extending through a hole 201 in the surface on which the bracket 1 is mounted.  See Chen Fig. 3, [0020].  The bracket 1 is attached this way, because the surface is part of furniture, and the having the bracket 1 extend through the hole 201 improve the visual appearance of the furniture.  But when the bracket 1 of Chen is used with Alsup, the bracket 1 could be attached directly to the top surface of the base 76, because the base 76 is not exposed as it is within the interior of the air cleaner.  It would have been obvious for the bracket 1 to be attached to the top surface of the base 76, such that it is vertically spaced from the base 76, to ensure that the wireless transmitter is close enough to the top of the air cleaner to allow power to transfer to the device being charged.
Regarding claim 16, when the bracket 1 of Chen is used to support the wireless power transmitter of Lee on the base 76 of Alsup—the lower case 281 of Lee (the “wireless charging module”) will be closer to the top of the air cleaner than the electric motor 80 of Alsup.  This is because the electric motor 80 is attached to the bottom of the base 76.  See Alsup Fig. 1B, col. 6, ll. 5–30.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 2015 in further view of Lee, US 2014/0167522 A1 in further view of Metcalf et al., US 2013/0207478 A1.
Regarding claim 22, the prior art teaches the limitations of claim 11, as explained above.
The prior art differs from claim 22, because it fails to disclose a sheet marking a charging position of an electronic device during charging.
But Metcalf discloses a piece of furniture with a wireless charger, where the furniture comprises an LED marker 290a is used to mark a position of the wireless charging hot-spot.  See Metcalf Fig. 40, [0044], [0064].  The LED marker 290a reads on the “sheet marking a charging position.”  The marker 290 is beneficial because it shows a user where to place the electronic device to be charged.  It would have been obvious to provide a similar marker with the wireless charger of Lee, to help a user know where to place their electronic device to be charged.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 2015 in further view of Lee, US 2014/0167522 A1 in further view of Miller et al., US 2016/0233711 A1.
Regarding claim 23, the prior art teaches the limitations of claim 11, as explained above.
The prior art differs from claim 23, because it fails to disclose a wired charging module installed in the electric plate.
But Miller discloses a power charging kit comprising a wireless charging portion 102 and a power output connection port 160, which is a USB port.  See Miller Fig. 8, [0056], [0067].  The power supply to the USB port reads on the “wired charging module.”  
The configuration of Miller is beneficial because it allows a user to charge their device either wirelessly or with a wired connection.
It would have been obvious to provide a USB power supply port in the wireless power transmitter of Lee to provide this benefit.  With this modification, the USB port would be provided on one side of the cabinet in Alsup, to allow a user to plug in their device.  The power supply to the USB port (the “wired charging module”) would be installed on the support base 76 of Alsup (the “electric plate”) because the wireless power transmitter of Lee is attached to the base 76.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 2015 in further view of Lee, US 2014/0167522 A1 in further view of Stoner, JR. et al., US 2015/0273381 A1 in further view of Gary, JR., US 2016/0095493 A1.
Regarding claim 24, the prior art teaches the limitations of claim 11, as explained above.
The prior art differs from claim 24, because it fails to disclose a Wi-Fi printed circuit board installed in the support base 76 of Alsup (the “electric plate”).
But Stoner teaches that it is beneficial for an air purifier to have a wireless communication system that operates with Wi-Fi, to allow the air purifier to be wirelessly controlled by a phone.  See Stoner [0098].  And Gary teaches that a Wi-Fi radio module can be integrated into a PCB.  See Gary [0030].  Therefore, it would have been obvious for the air cleaner in Alsup to have a Wi-Fi PCB, to allow the air cleaner to be wirelessly controlled.  It would have been obvious for the PCB to be located on the support base 76, because this structure holds the control module 78.  
Claim Rejections - 35 USC § 103
Claims 11–14 and 17–21 are rejected under 35 U.S.C. 103 as being unpatentable over Paulin, US 3,610,589 in view of Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 20152 in further view of Lee, US 2014/0167522 A1.
Regarding claim 11, Paulin discloses a humidifier cabinet 10, which reads on the claimed “air purifier.”  See Paulin Fig. 1, col. 1, ll. 66–75.  The humidifier 10 comprises:
A cabinet, which is the surrounding structure of the humidifier 10.  The cabinet comprises a top wall 13, which reads on the “upper panel.”  See Paulin Fig. 1, col. 1, ll. 66–75. 
A fan propeller 36, which reads on the “air blowing fan.”  See Paulin Fig. 2, col. 2, ll. 36–47.
A screen plate 25, positioned below the top wall 13, and configured to purify air sucked into the screen plate 25 by the fan 36.  See Paulin Fig. 1, col. 2, ll. 7–14.  The screen plate 25 reads on the “air filter.”


    PNG
    media_image3.png
    906
    721
    media_image3.png
    Greyscale


Paulin differs from claim 11, because it fails to disclose an electric plate disposed inside the cabinet and positioned below the top wall 13 (the “upper panel”).
But the top wall 13 is configured to hold electronic components, such as water level indicator 30 and control buttons 32.  See Paulin Fig. 1, col. 3, ll. 44–58.
Alsup discloses an air cleaner comprising a lid 18 with a support base 76 positioned underneath the lid 18.  See Alsup Fig. 1B, col. 6, ll. 5–14.  The base 76 provides a support structure to hold various electronic components, such as control panel 78.  Id.
It would have been obvious for the humidifier 10 of Paulin to comprise the support base 76 of Alsup, underneath the top wall 13, to provide a support structure for the electronic components such as water level indicator 30 and control buttons 32.
Paulin also differs from claim 11, because it fails to disclose a wireless charging module.  
But Corda discloses an air purifier with a wireless charger located on the top of the device.  See Corda p. 4.  The configuration is beneficial, because the top of the air purifier is a convenient location to hold the charger.
It would have been obvious to provide a wireless charger on the top of humidifier 10 of Paulin, to allow a user to charge their phone.  It also would have been obvious to attach the wireless charger to the support base 76 (the “electric plate”) of Alsup, because the support base 76 is used to support electronic devices such as switch 86 and control panel 78.
The prior art fails to disclose that the wireless charger has the same structure as claimed.
But Lee discloses a wireless power transmitter, which can be used to supply power to a device such as a phone.  See Lee Fig. 8, [0019], [0109].  The wireless power transmitter comprises a lower case 281 that holds components such as a transmission coil 230.  Id. at Fig. 8, [0138], [0156].  The lower case 281 reads on the “wireless charging module.”  The wireless power transmitter also comprises an upper case 283 that includes passage grooves 283a, 283b formed in the bottom surface of the upper case 283.  Id. at Fig. 8, [0158].  The grooves 283a, 283b read on the “charging groove.”  The grooves 283a, 283b are spaced apart from an upper surface of the lower case 281, as seen in Fig. 8.  A heat dissipation space is formed in groove 291, between the upper surface of the lower case 281 (the upper surface of the wireless charging module) and the grooves 283a, 283b (the “charging groove”).  Id. at Fig. 8, [0166]–[0167].

    PNG
    media_image2.png
    879
    730
    media_image2.png
    Greyscale


When the wireless power transmitter of Lee is used with the humidifier 10 of Paulin—the upper case 283 would be flush with the upper wall 13.  Therefore, the upper case 283 would be considered part of the “upper panel.”  As such, the grooves 283a, 283b of Lee would be in the “upper panel”—and the prior art would therefore teach “a charging groove formed in the bottom surface of the upper panel.”
Regarding claim 12, Lee teaches that the grooves 283a, 283b (the “charging groove”) are positioned vertically above the lower case 281 (the “wireless charging module”) as seen in Fig. 8.
Regarding claim 13, Lee teaches that the upper case 283 of the wireless power transmitter includes a rib extending downward from the grooves 283a, 283b, which is the solid structure that surrounds the grooves 283a, 283b, as seen in Fig. 8.  The rib is configured to press against the lower case 281 (the “wireless charging module”).  This is because the transmission coil receiving unit 251 in the lower case 281 is coupled to the groove 283a.  See Lee [0158].
Regarding claim 14, Lee teaches that the rib includes portions that extend orthogonally to each other and intersect each other—because the solid structure that forms groove 283a extends orthogonally to and intersect the solid structure that forms groove 283b, as seen in Fig. 8.  The heat dissipation space is defined as a space between the intersecting portions of the rib, because the radiation member 291 extends to the intersection of the solid portions that form grooves 283a, 283b, as seen in Fig. 8.

Regarding claim 17, Paulin teaches that the humidifier 10 comprises:
A water reservoir 14 positioned under the top wall 13, and positioned in a lower portion of the cabinet.  See Paulin Fig. 1, col. 1, ll. 66–75.  The water reservoir 14 reads on the “water tub.”  
A drum 17 of evaporative material, positioned under the top wall 13 and configured to absorb water stored in the water reservoir 14.  See Paulin Fig. 1, col. 1, l. 66–col. 2, l. 1–6.  The drum 17 reads on the “humidifying filter.”
A baffle 34 configured to allow air passing through the drum 17 to flow to an opening 26 formed on the top wall 13.  See Paulin Figs. 1, 4, col. 2, ll. 7–47.  The baffle 34 reads on the “housing cover.”  The opening 26 reads on the “discharge portion.”  The baffle 34 is configured to accommodate the fan 36, as seen in Fig. 4.
A louver 27 positioned on an upper end of the baffle 34 and shielding a partial area of the opening.  See Paulin Figs. 1, 4, col. 2, ll. 7–47.  The louver 27 reads on the “guide plate.”

Regarding claim 18, the prior art is silent as to the location of the wireless power transmitter.  But it would have been obvious to position it in front of the louver 27 (the “guide plate”) because other electronic components, such as water level indicator 30 and control buttons 32, as positioned in front of the louver 27, as seen in Fig. 1 of Paulin.
Regarding claim 19, the top surface of the support plate 76 in Alsup reads on the “electric base.”  See Alsup Fig. 1B.  The wireless power transmitter of Lee is provided on the top surface of the support plate 76, as explained in the rejection of claim 11 above.  The top surface of the support plate 76 is positioned below the top wall 13 of Paulin.  The top wall 13 forms a flat top surface of the cabinet, as seen in Fig. 1 of Paulin.  The wireless power transmitter of Lee is configured to charge an electronic device disposed on the upper case 281 (note the upper case 281 is part of the “upper panel”).  See Lee [0090], [0109].
Regarding claim 20, the support base 76 of Alsup (the “electric plate”) comprises fasteners (not shown) that are attach the base 76 to the cabinet.  See Alsup Fig. 1B, col. 6, ll. 31–42.  The fasteners read on the “base supporter.”  It would have been obvious for the fasteners to contact the top wall 13 of Paulin, because the fasteners are the mechanism used to attach the base 76 to the cabinet.
Regarding claim 21, the top wall 13 of Paulin includes an area adapted for placement of an electronic device to be wireless charged by the wireless power transmitter of Lee—which is the top of the upper case 283 of Lee.  See Lee Fig. 8, [0156].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paulin, US 3,610,589 in view of Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 2015 in further view of Lee, US 2014/0167522 A1 in further view of Chen et al., US 2015/0188357 A1.
Regarding claim 15, in Alsup, the top surface of the base 76 (the “electric plate”) reads on the “electric base.”  See Alsup Fig. 1B, col. 6, ll. 14–30.  The top surface of the base 76 is configured for supporting the wireless power transmitter of Lee, because this surface supports other electronic components such as control panel 78 and switch 86.  Id.  
Alsup differs from claim 15, because it fails to illustrate a wireless module bracket protruding upward from the top surface of the base 76.
But Chen discloses a bracket 1 used to hold a wireless charging assembly.  See Chen Fig. 4, [0021].  The bracket 1 reads on the “wireless module bracket.”  The bracket 1 is attached to a surface using screws.  Id.  The screws read on the “wireless module boss.”  
It would have been obvious to use the bracket 1 of Chen to support the wireless power transmitter of Lee on the base 76 of Alsup, because some connection mechanism would be required to attach the transmitter of Lee on the base 76 of Alsup.
It is noted that in some embodiments, Chen appears to illustrate the bracket 1 extending through a hole 201 in the surface on which the bracket 1 is mounted.  See Chen Fig. 3, [0020].  The bracket 1 is attached this way, because the surface is part of furniture, and the having the bracket 1 extend through the hole 201 improve the visual appearance of the furniture.  But when the bracket 1 of Chen is used with Alsup, the bracket 1 could be attached directly to the top surface of the base 76, because the base 76 is not exposed as it is within the interior of the air cleaner.  It would have been obvious for the bracket 1 to be attached to the top surface of the base 76, such that it is vertically spaced from the base 76, to ensure that the wireless transmitter is close enough to the top of the air cleaner to allow power to transfer to the device being charged.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Paulin, US 3,610,589 in view of Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 2015 in further view of Lee, US 2014/0167522 A1 in further view of Metcalf et al., US 2013/0207478 A1.
Regarding claim 22, the prior art teaches the limitations of claim 11, as explained above.
The prior art differs from claim 22, because it fails to disclose a sheet marking a charging position of an electronic device during charging.
But Metcalf discloses a piece of furniture with a wireless charger, where the furniture comprises an LED marker 290a is used to mark a position of the wireless charging hot-spot.  See Metcalf Fig. 40, [0044], [0064].  The LED marker 290a reads on the “sheet marking a charging position.”  The marker 290 is beneficial because it shows a user where to place the electronic device to be charged.  It would have been obvious to provide a similar marker with the wireless charger of Lee, to help a user know where to place their electronic device to be charged.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Paulin, US 3,610,589 in view of Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 2015 in further view of Lee, US 2014/0167522 A1 in further view of Miller et al., US 2016/0233711 A1.
Regarding claim 23, the prior art teaches the limitations of claim 11, as explained above.
The prior art differs from claim 23, because it fails to disclose a wired charging module installed in the electric plate.
But Miller discloses a power charging kit comprising a wireless charging portion 102 and a power output connection port 160, which is a USB port.  See Miller Fig. 8, [0056], [0067].  The power supply to the USB port reads on the “wired charging module.”  
The configuration of Miller is beneficial because it allows a user to charge their device either wirelessly or with a wired connection.
It would have been obvious to provide a USB power supply port in the wireless power transmitter of Lee to provide this benefit.  With this modification, the USB port would be provided on one side of the cabinet in Paulin, to allow a user to plug in their device.  The power supply to the USB port (the “wired charging module”) would be installed on the support base 76 of Alsup (the “electric plate”) because the wireless power transmitter of Lee is attached to the base 76.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Paulin, US 3,610,589 in view of Alsup, Jr. et al., US 5,034,033 in view of Victor Corda, Review: Gbreeze Air Purifier and Wireless Charger, QiWireless, May 20, 2015 in further view of Lee, US 2014/0167522 A1 in further view of Stoner, JR. et al., US 2015/0273381 A1 in further view of Gary, JR., US 2016/0095493 A1.
Regarding claim 24, the prior art teaches the limitations of claim 11, as explained above.
The prior art differs from claim 24, because it fails to disclose a Wi-Fi printed circuit board installed in the support base 76 of Alsup (the “electric plate”).
But Stoner teaches that it is beneficial for an air purifier to have a wireless communication system that operates with Wi-Fi, to allow the air purifier to be wirelessly controlled by a phone.  See Stoner [0098].  And Gary teaches that a Wi-Fi radio module can be integrated into a PCB.  See Gary [0030].  Therefore, it would have been obvious for the humidifier in Paulin to have a Wi-Fi PCB, to allow the air cleaner to be wirelessly controlled.  It would have been obvious for the PCB to be located on the support base 76, because this structure holds the control module 78.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.qiwireless.com/review-gbreeze-air-purifier-and-wireless-charger/ 
        2 https://www.qiwireless.com/review-gbreeze-air-purifier-and-wireless-charger/